Citation Nr: 1449254	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-07 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a left shoulder disability (other than cervical radiculopathy of the left upper extremity), to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a back disability (other than cervical spondylosis), to include as secondary to a service-connected disability.

4.  Entitlement to service connection for left leg numbness disability (claimed as a residual of head injury). 

5.  Entitlement to an initial rating in excess of 10 percent for posttraumatic headaches (residual of head injury).

6.  Entitlement to total disability rating based on individual unemployability (TDIU) prior to December 23, 2013.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1972 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) from August 2007, January 2010, and October 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana.  During the pendency of his appeal, in a February 2014 rating decision, the RO granted service connection for cervical spondylosis and cervical radiculopathy of the left upper extremity.  However, as the Veteran has a back disability, other than the cervical spine, and a left upper extremity disability, other than radiculopathy, the issues of entitlement to service connection for a back disability and a left arm disability remain on appeal and will be decided below. 

The Board, upon review of the claims file, has bifurcated the issue of entitlement to service connection for a back disability with left leg numbness into two separate issues.  This is based upon a March 2009 private medical opinion by Dr. K. Bordelon that there is a "strong possibility" that the Veteran's symptoms of numbness in the extremities is in direct relation to his head injury in service.  As Dr. K. Bordelon was not specific as to which extremities he was referring, the Board must assume that he was referring, in part, to the left leg. 

The issue of entitlement to service connection for anxiety secondary to a service connected disability has been raised by the record. (See September 26, 2014 accredited representative's brief) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of entitlement to service connection for left leg numbness and entitlement to TDIU prior to December 23, 2013 are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The STRs are negative for complaints of, or diagnosis of, sleep apnea, a left shoulder disability, and/or back disability.

2.  The earliest clinical evidence of sleep apnea is more than three decades after separation from service.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has sleep apnea causally related to, or aggravated by, service or a service-connected disability.

4.  The earliest clinical evidence of a left shoulder disability is more than three decades after separation from service.

5.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a left shoulder disability (other than cervical radiculopathy) causally related to, or aggravated by, service or a service-connected disability.

6.  The earliest clinical evidence of a back disability is more than a decade after separation from service.

7.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a back disability (other than cervical spine) causally related to, or aggravated by, service or a service-connected disability

8.  The competent credible evidence of record does not reflect that the Veteran's headache disability has been manifested by characteristic prostrating attacks occurring on an average once a month over a several month period, or frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

2.  The criteria for service connection for a left shoulder disability (other than cervical radiculopathy of the left upper extremity) have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3.  The criteria for service connection for a back disability (other than the cervical spine) have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

4.  The criteria for an initial rating in excess of 10 percent for posttraumatic headaches (residual of head injury) have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8100 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in August 2006, July 2007, and July 2010.  The issue of entitlement to an initial rating in excess of 10 percent for headaches arises from the Veteran's disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), Social Security Administration (SSA) records, VA and private medical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

In a September 2014 appellant brief, the Veteran's representative stated, with regard to sleep apnea, that "most PSG results carefully tabulate the data and are clear and very detailed about obstructive versus central events.  The one in the file does not have the data sheet normally seen."  The Board finds that a remand in an attempt to obtain further records is not necessary.  The Board acknowledges that the Veteran has sleep apnea; therefore, another record stating such is not necessary.  The VA clinical records reflect a diagnosis of obstructive sleep apnea (OSA).  The representative has not averred that he has actual knowledge that there is a missing record, but merely supposes such when comparing the Veteran's record to "most" records.  There is no competent indication that PSG data results would provide an etiology of the Veteran's OSA as related to service or a service-connected disability.  

VA and SSA records reflect that the Veteran has reported that he has been seen by numerous doctors for his back (e.g. See February 2008 VA examination report); however, the Veteran has been informed of the evidence necessary to substantiate his claim and has not provided VA with authorization for it to obtain additional records.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA examinations were obtained in February 2008 and December 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination.  The reports include clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

The Board has considered whether the Veteran should be scheduled for an examination for sleep apnea and/or a spine disability other than the cervical spine but finds that one is not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The claims file does not include evidence that the Veteran had  symptoms of a spine injury or sleep apnea in service.  Moreover, there is no competent credible evidence which indicates that the Veteran has a spine disability (other than the cervical spine) and/or sleep apnea casually related to, or aggravated by, service or a service-connected disability.
 
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Sleep Apnea

A February 2010 VA clinical record reflects that the Veteran reported that he has problems falling asleep, and that it can take him two to four hours to fall asleep.  It was noted that the Veteran's wife reported that the Veteran has a "horrible" snoring with a "gurgling sound and [he] sometimes seems to stop breathing."  The Veteran reported that he is exhausted in the morning.  It was noted that "[t]his has been going on for 20 years, but has gotten worse in the past few years."  Thus, according to the Veteran, his sleep difficulties began in approximately 1990.  The Veteran separated from service in September 1975; therefore, his sleep apnea, by his account, did not begin until approximately 15 years after separation from service.  The February 2010 report is negative for any indication that the Veteran's sleep apnea is causally related to, or aggravated by, active service, or a service-connected disability.

A March 2010 private record from Louisiana Sleep Diagnostics reflects that the Veteran had witnessed-apnea, heavy snoring, restless sleeping, and daytime somnolence.  An April 2010 private record from Louisiana Sleep Diagnostics reflects that the Veteran had obstructive sleep apnea with an excellent response to CPAP.  The reports are negative for any indication that the Veteran's sleep apnea is causally related to, or aggravated by, active service, or a service-connected disability.

The Veteran's STRs are negative for complaints of, or diagnosis of, sleep apnea.  The earliest clinical evidence of sleep difficulty is in 2007.  A private April 2007 record reflects complaints of insomnia; the Veteran was to try Ambien.  A private August 2007 record reflects that there was a consultation for a sleep study.  This is more than thirty years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, in the present case, not only is there an absence of clinical records of sleep apnea symptoms in the more than three decades since separation from service, but the Veteran has stated that his symptoms began more than a decade after separation from service. 

An essential element for service connection on a direct incurrence basis is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The claims file does not support a finding of such.  Any statement by the Veteran that he has had sleep apnea in service, or since service, is less than credible given the lack of such findings in his STRs and his 2010 statement that he had sleep disturbances since approximately 1990. 

Another essential element for service connection on a direct incurrence basis is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  There is no such evidence of record.  

Service connection on a secondary basis requires competent credible evidence of a nexus between the current disability and the service-connected disability.  The Veteran contends that his sleep apnea is casually related to, or aggravated by, his service-connected residuals of head trauma; however, there is no competent credible evidence of record which supports that his sleep apnea is causally related to, or aggravated by, a service-connected disability.

The Veteran is competent to state that he is tired when he wakes up, and his wife is competent to state that he snores, makes unusual sounds, and appears to stop breathing when sleeping.  However, neither has been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of snoring, difficulties with sleep, and sleep apnea and the relationship between sleep apnea and factors such as head injuries, age, and COPD (which the Veteran has), and with symptoms occurring years after separation from service and injury in service.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In sum, the evidence of record does not support a finding that service connection is warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Left Shoulder

In his VA Form 21-526, the Veteran asserted that he has suffered pain and spasms in the left shoulder and left arm region since a head injury in service.  The RO, in a February 2014 rating decision, granted service connection for cervical radiculopathy of the left upper extremity.  The clinical records reflect that the Veteran has a left shoulder disability other than cervical radiculopathy.  Thus, the Board finds that it must still decide the issue of entitlement to service connection for a left shoulder disability.

A July 1975 STR reflects a laceration to the left forearm on the dorsal aspect after a motorcycle accident.  The report is negative for any complaints of, or treatment for, the left shoulder.  The Veteran's September 1975 medical examination for separation purposes reflects that his upper extremities were normal.

A December 2008 VA clinical record reflects that the Veteran sought treatment for left shoulder pain.  He stated "I've been having problems with my [left] shoulder for a couple of years . . . I want to see about getting an x-ray."  This is more than 30 years after separation from service.

A January 2009 VA clinical record reflects that the Veteran reported that he has had pain in the left shoulder for five years.  The Veteran denied any injury prior to the pain beginning.  It was noted that he was 54 years old, employed in the construction field, and left hand dominant.  (The Veteran also reported numbness throughout the left side from an injury in the 1970s; the Veteran is service-connected for radiculopathy of the left upper extremity.)

A February 2009 VA orthopedic surgery consult note reflects that the Veteran had no known injury to the shoulder and no previous history of similar complaints prior to reporting a four to five years history of pain.  It was further noted that December 2008 x-rays revealed mild osteoarthritic changes in the glenohumeral joint, and that a February 2009 MRI revealed two partial thickness tears of the supraspinatus and arthritic spurring of the A-C joint with a Type II acromion.  

An April 2009 VA orthopedic surgery note reflects that the Veteran reported complete relief of left shoulder pain for about two months but in the last two weeks he had been doing a "particularly demanding construction job and the pain has recurred."  On examination, he had a "markedly positive impingement sign with pain on resisted motion of the shoulder and discomfort on all motion above 90 degrees."

Additional VA records reflect that the Veteran was being treated with cortisone and Marcaine.  An acromioplasty, excision of distal clavicle, and rotator cuff repair was performed in September 2009.

2009 SSA records reflect a primary diagnosis of degenerative joint disease of the left shoulder.

The earliest clinical evidence of a left shoulder disability is approximately three decades after separation from service.  In the present case, not only is there an absence of clinical records of left shoulder disability in the decades since separation from service, but the Veteran has stated that his symptoms began in approximately 2004, more than more than two and a half decades after separation from service.  See Maxson, 230 F.3d at 1333.  See also Buchanan, 451 F.3d at 1336. 

The claims file does not support a finding of a left shoulder injury or pain in service.  Any statement by the Veteran that he has had left shoulder pain (other than numbness due to radiculopathy) in service, or since service, is less than credible given the lack of such findings in his STRs and post service 2008 and 2009 statements regarding the onset within the last five years. 

There is also no competent credible evidence of a nexus between the current disability and the service.  

With regard to service connection on a secondary basis, the Board finds that the evidence does not support that service connection is warranted; there is no competent credible evidence of record which supports that the Veteran's rotator cuff tear, degenerative joint disease, impingement sign, or other shoulder disability is causally related to, or aggravated by, a service-connected disability.

The Veteran is competent to state that his shoulder hurts and that he has limited range of motion.  However, he has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the shoulder and with symptoms occurring years after separation from service and injury in service, and with many years of post-service work in construction.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 435; See Jandreau, 492 F.3d at 1377 n.4.  

In sum, the evidence of record does not support a finding that service connection is warranted on either a direct or secondary basis.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert, 1 Vet. App. at 54-56.

Back problems (other than cervical spine)

The Veteran filed a claim for service connection for a back disability.  In February 2014 , the RO granted service connection for a cervical spine disability.  Therefore, the Board's decision focuses on the remainder of the spine.

A September 1993 record from Rapides Regional Medical Center reflects that the Veteran reported a history of low back pain with radiation to the left buttock and left hip area.  The Veteran reported that he had hurt his back approximately one week earlier.  He also reported that he has had back pains since approximately 1987, but never to the degree of pain he had in September 1993.  The impression was radiculopathy and intractable pain.  Another September 1993 record dated the same date from Rapides General Hospital reflects that the Veteran "gives a history of having initially started with back pain approximately 7 years ago.  He always had just low back pain, including June of '92 when he reinjured his back, developed numbness down to the left leg.  He never had leg pain until 1 week ago.  He was trying to start an outboard motor and pulled real hard on the rope.  He had a sudden, severe pain in his back, shooting down his left leg.  He presented to the emergency room and is now being admitted."  The impression was "probable herniated disc L5-S1, left."  The report is negative for any indication that the Veteran's back disability is causally related to, or aggravated by, active service, or a service-connected disability.

SSA and VA clinical records reflect that the Veteran reported lower back pain.  They are negative for any indication that the Veteran has a back disability causally related to, or aggravated by, active service or a service-connected disability.

A February 2008 VA examination report for TBI reflects that the Veteran again complained of back pain, which is "on and off" and lasts for two to three weeks.  He described his pain as a lower back pain with radiation to his left buttock and left hip area.  Pain was described as mostly in the lower back with radiation to his left leg associated with numbness to his left leg that is continuous.

The Veteran's STRs are negative for complaints of, or diagnosis of, a back disability.  The earliest clinical evidence of a back disability is in 1993, more than 15 years after separation from service, and noting that the back pain began several years after separation from service.  In the present case, not only is there an absence of clinical records of back complaints in the more than 15 years since separation from service, but the Veteran has stated that his back symptoms began in approximately 1986 or 1987, more than a decade after separation from service.  

Any statement by the Veteran that he has had back complaints in service, or since service, is less than credible given the lack of such findings in his STRs and his statement that his back pain began more than a decade after separation from service. 
There is no competent credible evidence of a back injury in service, complaints continually since service, or a relationship between service and the current disability.   

There is also no competent credible evidence of record which supports that he has a back disability (other than the cervical spine) which is causally related to, or aggravated by, a service-connected disability.

The Veteran is competent to state that his back hurts.  However, he has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  The Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the spine and the relationship between it and age, work in construction, weight, and other head and/or spine disabilities, and with symptoms occurring years after separation from service and injury in service.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 435; See Jandreau, 492 F.3d at 1377 n.4.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert, 1 Vet. App. at 54-56.

Increased Rating for posttraumatic headaches

The Veteran is service connected for post-traumatic headaches (residual of head injury) evaluated as 10 percent disabling effective from May 2006.  In a February 2014 rating decision, the RO granted service connection for residuals of traumatic brain injury, including vertigo and memory loss with an evaluation of 10 percent effective from December 2013.  The RO also granted service connection for cervical spondylosis with an evaluation of 10 percent, and cervical radiculopathy of the left upper extremity evaluated as 40 percent effective from May 2006.  The RO granted service connection for tinnitus, status post traumatic brain injury, evaluated as 10 percent disability effective from December 2013.  The Veteran has not disagreed with those ratings; thus, the Board has limited its discussion to the evaluation of headaches. 

A 2007 prescription form from Dr. A. Amigo reflects that the Veteran had a continued headache with left sided numbness.  

A February 2008 VA examination report reflects that the Veteran reported a burning sensation to his head and complained of headaches that are associated with loss of balance and blurred vision.  The Veteran denied a history of dysuria, nausea, and vomiting.  Upon examination, cranial nerves, motor function, and sensory were normal.  An MRI of the brain was normal.  

A May 2008 VA clinical record reflects that "the headaches are better, medication is effective."

A December 2008 VA clinical record reflects that the Veteran's headache had improved with medication and time.  He was to continue with  acetaminophen/butalbital.

An October 2010 primary care note reflects that the Veteran did not have headaches.

An August 2011 VA psychology consult record reflects that the Veteran reported that he gets frequent headaches.

A July 2012 VA clinical record reflects that the Veteran reported that he occasionally gets headaches which are relieved with Tramadol and that he needed a medication refill.

A May 2013 record reflects that the Veteran takes Tramadol as needed for headaches.

A December 2013 VA examination report reflects that the Veteran reported that he has "constant pressure" on the back of the left side of his head.  He also reported that he gets "electrical shocks" on the left side of his posterior head which only lasts 2-3 seconds.  The Veteran stated that he would sometimes lose his balance and become dizzy which also has progressively worsened.

The Veteran reported pain in the posterior left head that radiates down the left side of his neck.  The report reflects that the Veteran had no neurobehavioral effects due to his TBI.  The residuals of his head injury were noted to be as follows:  Subjective: cranial nerve dysfunction, headaches, and dizziness/vertigo.  There were no other pertinent physical findings, scars, complications, conditions, signs and/or symptoms.

With regard to the Veteran's ability to work, it was noted that daily headaches would interfere with his concentration.  The Veteran's headaches were noted to be located on the left posterior head, and were described as throbbing, which can last for hours.  The Veteran reported associated factors include an electrical sensation on the left posterior head radiating down left neck region. He also associates intermittent dizziness with his headaches although dizziness can occur with the absence of headaches.  He reported some photophobia and nausea but no vomiting.  The Veteran's treatment plan was noted to include Tramadol and Tylenol.  He had pain, nausea, and sensitivity to light.  The duration of a typical head pain was less than one day and the Veteran did not have prostrating attacks.  

A December 2013 VA examination report for residuals of TBI reflects that the only other diagnosed residuals attributable to TBI were posttraumatic headaches, residual cervicogenic headaches, occipital neuralgia, and vertigo.  The headaches were described as "daily mild to moderate."  It was noted that daily headaches would interfere with his concentration.

Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  The Board finds that the evidence of record does not support a finding that the Veteran has prostrating attacks occurring on average once a month or more.  The December 2013 VA examination report reflects that he does not have characteristic prostrating attacks of migraine headache pain.  In addition, the record reflects that the Veteran's headaches are helped by medication.  The December 2013 TBI VA examination report reflects that the Veteran reported his headaches as daily and "mild to moderate" in severity.

The applicable rating criteria link ratings for migraine headaches to the following elements: severity, frequency, and duration.  It is not merely sufficient to demonstrate the existence of a particular frequency of headaches to obtain a higher rating; the headaches must be of a specific prostrating character.  While the Veteran has subjectively complained of headaches, the preponderance of the evidence is against finding that they were prostrating.  Though the Diagnostic Code does not provide a definition for "prostrating", it is clinically defined as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

The VA examiner noted that the Veteran would have difficulty concentrating due to his headaches; such is not synonymous with prostrating, and is not as severe as prostrating.  The 2013 VA examiner considered the Veteran's complaints but did not find that they were of severity to be considered prostrating.  Moreover, the headaches have been described as mild to moderate, which the Board finds to be less than prostrating. 

The Veteran has asserted that he was awarded SSA disability benefits, due in part, to his headaches.  However, the SSA determination reflects that the Veteran's primary disability was "Disorders of the muscle ligament and fascia," with no secondary diagnosis listed.  In addition, the SSA records also note complaints of not only headaches and dizziness, but also back and shoulder pain.  Thus, the SSA records do not support a finding that a higher evaluation is warranted for headaches.

The Board has considered whether there is another applicable diagnostic code which would provide the Veteran with a higher evaluation but finds that there is not.  DC 8045 provides that residuals of TBI may be rated based on three main areas of dysfunction.  However, DC 8045 provides that residuals of a TBI with a distinct diagnosis, such as migraine headaches, should be rated under the diagnostic code for that disability.

The Board has also considered DC 8209 for cranial nerve neuralgia; however, the evidence does not reflect that the Veteran's symptoms warrant a rating in excess of 10 percent it does not reflect complete or incomplete severe paralysis of the nerve.  As noted above, a February 2008 VA examination report reflects cranial nerves were normal.  The Veteran's occipital neuralgia refers to his headaches., which have been found to be mild to moderate, and less than prostrating.  (The veteran is separately rated for vertigo and tinnitus.)

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 , and 38 C.F.R. § 3.102 , but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.

Extraschedular 

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.  The evidence of record does not reflect that the Veteran has symptoms which are clinically related to his service-connected disability and which fall outside the rating criteria.  The diagnostic code for migraines considers the severity of the headache, as well as frequency and duration.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary. Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability denied.

Entitlement to service connection for a left shoulder disability (other than cervical radiculopathy of the left upper extremity), to include as secondary to a service-connected disability is denied.

Entitlement to service connection for a back disability (other than cervical spondylosis), to include as secondary to a service-connected disability is denied.

Entitlement to an initial rating in excess of 10 percent for posttraumatic headaches (residual of head injury) is denied.


REMAND

Left Leg numbness

A December 2013 VA examination report for the peripheral nerves reflects that the Veteran has lumbar radiculopathy and cervical radiculopathy.  It was noted that the Veteran had moderate left upper and lower extremity paresthesias and/or dysesthesias, and moderate numbness.  He had no other symptoms attributable to any peripheral nerve conditions.  Upon sensory examination on the left side, he had decreased sensation in all areas testing, but not absent.  He had no trophic changes, and had normal gait.  He had normal nerves with the exception of the upper radicular group which had mild incomplete paralysis, and mild incomplete paralysis of the sciatic nerve.  Although, the examiner noted that the Veteran had mild incomplete paralysis of the sciatic nerve, he did not provide an opinion as to whether the left lower extremity numbness was as likely as not related to the Veteran's head injury.

The claims file includes a March 2009 private opinion from Dr. K. Bordelon in which he stated that there is a strong possibility that the numbness in the Veteran's extremities is due to his in-service head injury.  Thus, a supplemental opinion by the VA examiner which discusses the etiology of the left leg numbness is warranted. 

TDIU

The Veteran has been granted TDIU effective from December 23, 2013.  As the Board is remanding the issue of entitlement to left leg numbness (claimed as a residual of head injury), the Board finds that the issue of entitlement to TDIU prior to December 23, 2013 is inextricably intertwined.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the file to an appropriate clinician and request that he/she provide a supplemental opinion as to whether it is as likely as not (50 percent or greater) that the Veteran's left leg numbness is a residual or symptom of his TBI.  The clinician should consider the entire claims file, to include a.) the September 1993 Rapides Regional Medical Center and General Hospital records; b.) the December 2013 VA examination report for the peripheral nerves; c.) the Veteran's diagnosis of lumbar radiculopathy; and d.) the March 2009 private opinion from Dr. K. Bordelon. 

Any opinion expressed should be accompanied by a complete rationale. 

2. Thereafter, readjudicate the issues on appeal of entitlement to service connection for left leg numbness (claimed as a residual of a head injury), and entitlement to TDIU prior to December 23, 2013, with consideration of all evidence received since issuance of the most recent Statement of the Case.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative, if any, an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


